.




                                   The Attorney                General of Texas
JIM MAllOX                                                June 18. 1984
Attorney General


Subwm coun Suildlng               Honorable Frank Blacek                                 Opinion    No. JM-170
P. 0. Box 12549
                                  Criminal District   Attorney
Austin. TX. 79711. 254a
512l4752501                       Walker County Courthouse                               ES:  Whether a county may re-
Telex 910/574-1357                1100 University   Avenue                               imburse   8 come$s8io,aer     for
Telecopier 5121475~~              Huntsville,   Texas    77340                           payment of a traffic    fine made
                                                                                         on behalf of a county employee
714 Jlckson. Suite 700
Dallas. TX. 752024509             Dear Hr. Blazek:
214l742-9944
                                         You have asked whether        e couaty    msy reimburse        an individual
                                  commissioner      for his out-of-pocket     payment     to county road equipment
4924 Albm* AVL, suite 150
                                  operators     for the amounts       of treffic      citations     issued   to them.
El Paso, TX. 799052793
915/533348(                       Essentially,     you inquire   whether thr county may pay traffic           fines    on
                                  citations    Issued to Individuals     and to vhieh the individuals        evidently
h                                 pled guilty     or no contest.    It is our opinion       that the county does not
   .l Texas. Suite 7M)            have the authority       to pay a traffic      or crimioal      fine for vhich       an
Houslon. TX. 77002~3111
                                  individual    alone Is liable.
713/223-5999

                                          We belleve      it is clear that 8 single            county conmissioner           cannot
SW Broadway. Suite 312 -          bind a county          to   make this       payseat.       Information        supplied     to us
Lubbock. TX. 79401.3479           reveals    the following       facts:     road repairs      and maintenance          vere being
505l747.5239                      done under       the direction          of the county         commissioner.           This work
                                  required      gravel       to   be     hauled.      The commissiooer             employed      tvo
4309 N. Tenth. Suile S            county-owned       trucks and two iodepeodeotly-contracted                  vehicles    for this
MCAIlm. TX. 75591.1955            purpose.       All    four    of the drivers           were issued         citations      by the
512!592-4547                      Department of Public Safety for excessive                    veight      and inadequate      bed,
                                  oo covering         to prevent      spilling      of the load.            See V.T.C.S.        art.
    200 Main Plaza. Suite 400     6701d-11,      113A, 5.       The driver       of one of the vehicles             was   a county
    San Antonio. TX. 752052797    employee;      he WBS issued          two citstions.         All four drivers            pled no
    51Y2254191                    contest     to the various          citations       (seveo    in    all)     for   vhich    fines
                                   totaling    approximately       $630.00 uere assessed           and paid.        Subsequently,
                                   the county commissioner           reimbursed     out of his oun pocket this amount
    An Equal Opponunityl
    Affirmative Action Employer    to the drivers.          He now in turn seeks reimbursement               from the county.

                                         Pursuant     to article    3899(b),     V.T.C.S..      county    officials    who
                                   receive   a salary    as compensation     for their     services     are entitled    to
                                   “all reasonable     expenses oecessary     in the proper aod legal conduct” of
                                   their   offices.      The statute     explicitly       applies     to “county      road
                                   commissioners ,‘I Id.      After application      to the cosraissiooers       court for
                                   the ensuing      month, actual    expenses     iocurred    during that month are
                                   submitted    to the county auditor      and commissioners        court for approval




                                                                         p. 747
Ronorable     Frank Blasek      - PagB 2 (J+170)




and payment if the claim is a "necessary                    or legal expense."            Id.     We
believe      that    a county        commlssiooer,        acting      as    ex    offici~roed
commissioner,       may not claim that he is entitled                  to reimbursement          for
his own reimbursemeot           to individuals       who were cited with and pled no
contest     to traffic       citations      received     while engaged in county road
work.     It was neither           a necessary      nor 8 legitimate            expeoditure       of
county    funds to pay an individual's                  traffic      fine    Incurred      in his
personal      capacity,    when it was not issued             against     the county itself.
See Penal Code 17.21 et seq. (criminal                   llabilitp       of corporations         and
~ociations).            In short,      the county commissioner's             reimbursement        of
traffic    floes paid by the four drivers              was at his own risk and expense
and is not a proper charge oo county funds.                     The expenses Incurred for
which payment is sought               is not the payment of the traffic                       fines
themselves      but the reimbursement           to others who have paid those fines.
This action by the commissioner                cao in no way inure to the benefit                  of
the county and, in our opinion,                is an expense incurred by him in his
personal     capacity.      Cf. Hood v. State,         73 S.W.Zd 611 (Tex. Civ. App. -
Dallas     1934. writ ref'd)             (neither     money loaned         by sheriff         in a
personal     capacity,     nor any interest        money paid thereio,           oor by sheriff
in employing attorney            was proper expense);            Attorney      General Opinion
O-2951 (1940) (medical             expenses     incurred     by constable         injured    while
weighing vehicles         not an expense of office).

                                         SUHHARY

                  A      county    msy  not    reimburse      a    county
              commissioner      who himself  reimbursed     county road
              equipment       operators   who were     issued    traffic
              citations.




                                                        JIM      HATTOX
                                                        Attorney General of Texas

TOMGREEN
First Assistant        Attorney     General

DAVID R. RICHARDS
Executive Assistant Attorney              General

Prepared     by David Brooks
Assistant     Attorney General




                                                    p. 748
    Ronorable   Frank Blasek   - Page 3 (m-170)


h




    APPROVED:
    OPINIONCOMMITTEE

    Rick Gilpiot   Chairman
    David Brooks
    Co110 Carl
    Susan Garrison
    Jim Moellinger
    Nancy Suttoo




                                        p. 749